DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (US 20180056848) in view of Manning (US 5785277) and Barauke (US 8286913).

Regarding claim 1, Koehler teaches a cargo handling system, comprising: 
a first rail (#92) defining an upward facing surface and a longitudinal direction and a lateral direction (longitudinal along the length of the rail, lateral along shorter width of rail); 
a platform (#26) having a first recessed channel (#96) configured to engage an upper portion of the first rail to prevent a movement of the platform in the lateral direction (Fig. 7) and configured for rolling engagement with the first rail (rolls with side rollers #90); and 
a first drive assembly disposed within the platform and configured to propel the platform along the first rail in the longitudinal direction ([0026], [0027]), the first drive assembly having: 
a first drive roller (#90)
a first motor configured to rotate the first drive roller ([0026]-[0027], [0117]); and
a first passive roller (#46) configured to rotate in response to the first motor rotating the first drive roller ([0090]).
Koehler does not appear to teach the drive and passive rollers resting upon the upward facing surface of the first rail. Manning teaches a first roller (#120) configured to rest upon and frictionally engage with the upward facing surface of the first rail (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the roller location of Manning. Doing so would avoid the need for the springs in Koehler as the roller is in contact with the rail using gravity, reducing components needed, and increasing reliability of the rollers keeping in contact with the rail.
Koehler does not teach a passive roller acting in along the same rail as the drive roller. However, it is well known in the art, such as Barauke to include passive rollers (#10) in addition to drive rollers (#31) in a similar functionality. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the passive roller arrangement relative to the drive roller of Barauke. Doing so would provide additional support points at the connection of the platform and rail, reducing load on individual drive rollers and reducing weight and manufacturing cost by not making all rollers drive rollers. 

Regarding claim 4, Koehler, as modified, teaches the cargo handling system of claim 1, wherein the first recessed channel (#96) includes a first lateral side configured for sliding engagement with the upper portion of the first rail (lateral sides of #96 are configured to come into sliding arrangement with rail #92 when platform becomes uncentered to the point of contact between #96 and #92).

Regarding claim 5, Koehler, as modified, teaches the cargo handling system of claim 4, wherein the first recessed channel (#96) includes a second lateral side configured for sliding engagement with the upper portion of the first rail (alternate lateral side of #96 is configured to come into sliding arrangement with rail #92 when platform becomes uncentered in the other direction to the point of contact between #96 and #92).

Regarding claim 8, Koehler, as modified, teaches the cargo handling system of claim 1, wherein the first motor is configured to rotate the first drive roller ([0026]-[0027], [0117]).

Regarding claim 9, Koehler, as modified, teaches the cargo handling system of claim 8, wherein the first motor is configured to receive power from a storage device positioned on or within the platform ([0026]-[0027]).

Regarding claim 10, Koehler, as modified, teaches the cargo handling system of claim 8, wherein the first motor is configured to receive power from the first rail ([0026]-[0027]).

Regarding claims 11 and 12, Koehler, as modified, teaches the cargo handling system of claim 1. Although Koehler does not appear to specifically show in figures a second guide rail, Koehler does suggest the use of more than one guide rail ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a second identical guide rail/recess/drive roller system spaced laterally from the first guide rail/recess/drive roller system on the platform. Doing so would provide more support locations and more areas for drive rollers in order to be able to propel more weight on the platform.

Regarding claim 13, Koehler teaches a method for loading cargo using a cargo handling system, comprising: 
positioning a cargo load (#62) on a platform (#26) disposed in rolling engagement with a first rail (#92, Fig. 7, [00119]); and
activating a first drive assembly (#90) housed within the platform (Fig. 7) and engaged with the first rail (rollers #90 engaged with #92, Fig. 7) to propel the platform along the first rail in a longitudinal direction (moves along rail and the length of the rail #92 is in the longitudinal direction), the first drive assembly including:
a drive roller (#90); 
a motor and a configured to rotate the drive roller ([0026], [0027], [0117]); and 
a first passive roller (#46) configured to rotate in response to the first motor rotating the first drive roller ([0090]).
Although Koehler does not appear to specifically show in figures a second guide rail, Koehler does suggest the use of more than one guide rail ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a second identical guide rail/recess/drive roller system spaced laterally from the first guide rail/recess/drive roller system on the platform. Doing so would provide more support locations and more areas for drive rollers in order to be able to propel more weight on the platform.
Koehler does not appear to teach the drive and passive rollers resting upon the upward facing surface of the first rail. Manning teaches a first roller (#120) configured to rest upon and frictionally engage with the upward facing surface of the first rail (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the roller location of Manning. Doing so would avoid the need for the springs in Koehler as the roller is in contact with the rail using gravity, reducing components needed, and increasing reliability of the rollers keeping in contact with the rail.
Koehler does not teach a passive roller acting in along the same rail as the drive roller. However, it is well known in the art, such as Barauke to include passive rollers (#10) in addition to drive rollers (#31) in a similar functionality. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the passive roller arrangement relative to the drive roller of Barauke. Doing so would provide additional support points at the connection of the platform and rail, reducing load on individual drive rollers and reducing weight and manufacturing cost by not making all rollers drive rollers. 

Regarding claim 14, Koehler, as modified, teaches the method of claim 13, further comprising activating a second drive assembly (#90, repeated) housed within the platform (#26) and engaged with the second rail (#92, repeated) to propel the platform along the first rail and the second rail in the longitudinal direction ([0117]).

Regarding claim 15, Koehler, as modified, teaches the method of claim 14. Manning further teaches wherein the first rail (#124) defines a T- shaped cross-sectional geometry (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the rail/recess shape of Manning. Doing so would provide an interaction between the rail and recess such that the recess prevents lifting separation of the rail and platform, which would ensure greater cargo stability during flight.


Regarding claim 17, Koehler teaches a system for loading or unloading cargo on a cargo deck, comprising: 
a first rail (#92) defining an upward facing surface and a longitudinal direction and a lateral direction (longitudinal along the length of the rail, lateral along shorter width of rail); 
a platform (#26) configured for rolling engagement with the first rail (Fig. 7, rollers #90);
 a first drive assembly housed within the platform ([0026]-[0027], [0117]), the first drive assembly including:
a first drive roller (#90);
a first motor and a configured to rotate the first drive roller configured to propel the platform in the longitudinal direction ([0026]); and 
a first passive roller (#46) configured to rotate in response to the first motor rotating the first drive roller ([0090]).
Although Koehler does not appear to specifically show in figures a second guide rail, Koehler does suggest the use of more than one guide rail ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a second identical guide rail/recess/drive roller system spaced laterally from the first guide rail/recess/drive roller system on the platform. Doing so would provide more support locations and more areas for drive rollers in order to be able to propel more weight on the platform.
Koehler does not appear to teach the drive and passive rollers resting upon the upward facing surface of the first rail. Manning teaches a first roller (#120) configured to rest upon and frictionally engage with the upward facing surface of the first rail (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the roller location of Manning. Doing so would avoid the need for the springs in Koehler as the roller is in contact with the rail using gravity, reducing components needed, and increasing reliability of the rollers keeping in contact with the rail.
Koehler does not teach a passive roller acting in along the same rail as the drive roller. However, it is well known in the art, such as Barauke to include passive rollers (#10) in addition to drive rollers (#31) in a similar functionality. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler with the passive roller arrangement relative to the drive roller of Barauke. Doing so would provide additional support points at the connection of the platform and rail, reducing load on individual drive rollers and reducing weight and manufacturing cost by not making all rollers drive rollers. 

Regarding claim 20, Koehler, as modified, teaches the system of claim 17, wherein the first motor and the second motor are configured to receive power from a storage device positioned on or within the platform ([0026]-[0027]).

Claims 6, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (US 20180056848) in view of Manning (US 5785277) and Barauke (US 8286913) as applied to claims 5, 15, and 18 above, and further in view of Nordstrom (US 5131606).

Regarding claims 6, 16, and 19, Koehler, as modified, teaches the cargo handling system of claim 5, 15, and 18. Koehler does not appear to teach a clamp disposed beneath the upper portion of the first rail. Nordstrom teaches a first clamp (#150) disposed on an underside of the platform (#190) and configured to extend in a first lateral direction (#164, rotating in the lateral direction of the rail, arrows Fig. 3) beneath a first side of the upper portion (#34) of the first rail (#21; see Fig 4a). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Koehler to include the rail clamps of Nordstrom. Doing so would secure the platform with respect to the rail in a desired location such that it does not move in flight and weight balances of the aircraft can be maintained. 

Regarding claim 7, Koehler teaches the cargo handling system of claim 6, further comprising a second clamp (#150, second side clamp) disposed on the underside of the platform and configured to extend in a second lateral direction (#164; rotates on opposite lateral side in a second lateral rotating direction, arrows Fig. 3) beneath a second side of the upper portion of the first rail (#21, Fig. 4a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aumann (US 9555720) shows drive wheels engaged with an upper part of a guide rail.
Benthien (US 9789965) shows a driven roller sliding along a T-shaped rail within a recess. 
Anders (US 4984756) shows a roller arrangement with a cargo platform having a recess and T-shaped rail attached to the cargo hold.
Kissel (US 8333157) shows a T-shaped rail slidably engaged with a recess to prevent lateral motion. 
Neufeld (US 10781854) shows a rail with a transport wheel engaged with the top portion of the rail. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647